Case 5:17-cv-01799-JGB-KK Document 165 Filed 08/26/19 Page 1 of 2 Page ID #:7017




                      UNITED STATES COURT OF APPEALS                       FILED
                                FOR THE NINTH CIRCUIT                       AUG 26 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  AIDEN STOCKMAN; et al.,                          No. 18-56539

                  Plaintiffs-Appellees,            D.C. No. 5:17-cv-01799-JGB-KK
                                                   Central District of California,
  STATE OF CALIFORNIA,                             Riverside

        Intervenor-Plaintiff-                      ORDER
        Appellee,

   v.

  DONALD J. TRUMP, in his official
  capacity as President of the United States; et
  al.,

                  Defendants-Appellants.

  Before: TASHIMA, M. SMITH, and BENNETT, Circuit Judges.

        The December 19, 2018 order holding this case in abeyance is discharged.

        The joint motion to remand (Docket Entry No. 40) is granted.

        The district court’s September 18, 2018 order denying defendants’ motion to

  dissolve the December 22, 2017 preliminary injunction is vacated. The

  preliminary injunction is stayed pending the district court’s reconsideration of

  defendants’ motion to dissolve the injunction and pending any appeal therefrom.

  This case is remanded to the district court for further proceedings consistent with

  this court’s decision in Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019).
Case 5:17-cv-01799-JGB-KK Document 165 Filed 08/26/19 Page 2 of 2 Page ID #:7018




       All other pending motions are denied as moot.

       The parties shall bear their own costs on appeal.

       VACATED and REMANDED.




                                          2                            18-56539
